DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 26 May 2022, which papers have been made of record.
Claims 64 and 69-72 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The examiner reiterates the statements contained in paragraphs 3, 4, and 5 of the Office Action dated 26 November 2021.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 64 and 69-72
Claims 64 and 69-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent 5,690,454 to Smith in view of United States Patent 5,692,864 to Powell et al. (hereinafter “Powell”).
Examiner’s Note: Claim 69 depends from claim 72, and so the rejection of claim 72 is presented before the rejection of claim 69.
Regarding claim 64, Smith discloses a method for mounting an anchor (100) to a hollow wall (48; unnumbered in Fig. 21, not shown in Fig. 41), the method comprising the steps of: a) providing a hollow anchor (100) including outer threads (unnumbered at location 104 in Fig. 41; 58 in Fig. 21) and having a proximal end (at 104), a pointed distal end (at 106; see Fig. 41), and a shank (102) between said proximal end and said distal end (see Fig. 41), the distal end being adapted when rotated to cut into the wall (see Col. 9, lines 55-59); b) installing said anchor in a wall (Col. 5, line 64 – Col. 6, line 4), and rotatably driving a threaded fastener (screw 46 is prevented from further translation as head engages the bottom surface of the anchor; see and compare Figs. 19 and 21) in said anchor such that said threaded fastener threadably engages the distal end (Col. 6, lines 7-18) and causes, once said fastener cannot further advance translationally in said anchor, said distal end to retract towards said proximal end thereby deforming said shank such that said shank longitudinally contracts (compare Figs. 1 and 7) and laterally expands behind the wall (see Col. 6, lines 7-18). A person having ordinary skill in the art would at least recognize that the embodiment shown in Fig. 41 will operate in the same manner as the embodiment shown in Figs. 1, 19, and 21.
Smith does not explicitly disclose that following the installation of the anchor in the wall, at least part of the outer threads are located behind the wall. Instead, at least the embodiments of Figures 17, 21, and 28 of Smith teach proximal ends of the anchor includes a portion which extends behind the wall before the anchor shank deforms to allow the distal end to retract, but does not illustrate the threads extending beyond the wall. However, Smith teaches an embodiment having tines (52) which are located at the proximal end (See Fig. 14) for helping to trap the anchor in the wall (Col. 7, lines 19-27), limiting the axial movement of the anchor relative to the wall. Smith further teaches that the presence of threading (58) at the distal end of the anchor helps trap the anchor in the wall by restricting rotation of the anchor (Col. 7, lines 53-58). 
Powell teaches an anchor (10) having a proximal end (at 20) and a distal end (66). Powell teaches that the anchor includes external threading (46) which engages and cuts into the wall as the anchor is installed in the wall (Col. 4, lines 25-28). Powell teaches that the thread extends past the wall when the anchor is driven into the wall (see Fig. 6) and that the anchor is resistant to being pulled out (Col. 2, lines 37-48). Powell teaches that the threading may be discontinued where the shank deforms (see Col. 3, lines 56-61).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Smith to include extending the external thread beyond the thickness of the wall, as taught by Powell. (See MPEP 2143(C)). The resulting method would predictably and advantageously reduce the likelihood that the anchor would be unintentionally removed, which both Smith and Powell teach is desirable. Further, Smith teaches that it is beneficial to have protrusions (see tines 52) extend beyond the wall to prevent removal of the anchor axially. Providing threading further on the body of the anchor at the proximal end would predictably prevent removal of the anchor axially, maintain the benefits of having threading prevent the anchor from rotating unintentionally during installation, and would not interfere with the deformation of the shank as shown in Figs. 8, 18, 21, and 28 where the threading is not continuous, as taught by Powell.
Thus, the combination of Smith and Powell teaches the limitations of claim 64.
Regarding claim 70, the combination of Smith and Powell teaches the limitations of claim 64, and further Powell teaches that at least part of the outer threads (46) are provided on a section of the shank (20) located behind the wall (12) once the anchor (10) has been installed in the wall (see Fig. 7) in step b), and wherein, in step c), said at least part of the outer threads (threads 46 extend along the length of the shank and at least a portion of the thread is shown engaging the wall) engages a hidden side of the wall (12; see Fig. 7). Further, Smith teaches that the threads (see Fig. 21) engage the wall while the distal end has been retracted.
Regarding claim 71, the combination of Smith and Powell teaches the limitations of claim 64, and further Powell teaches that at least a portion of the outer threads (46) are provided on the distal end (adjacent to end 24; see Fig. 6).
Regarding claim 72, the combination of Smith and Powell teaches the limitations of claim 64, and further Smith teaches that in step c), the distal end (18, 106) retracts translationally towards the proximal end (compare Figs. 19 and 21).
Regarding claim 69, the combination of Smith and Powell teaches the limitations of claim 72, and further Powell teaches that at least part of the outer threads (46) are provided on a proximal section of the shank such as to be lodged in a hidden side of the wall once the anchor has been installed in the wall (12) in step b) (see Fig. 7; threads on the shank will be lodged in the wall in the anchor assembly taught by the combination).
Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive.
Claims 64 and 69-72 were previously reject over the combination of Smith and Powell
Applicant notes that claim 64 has been amended to require outer threads which are located behind the wall and which retract towards the wall.  Applicant asserts that Smith and Powell fail to teach such.
The examiner respectfully disagrees.  The Office Action of 26 November 2021 points out that Smith teaches splines which may help trap the anchor in the wall (see paragraph 13).  The examiner’s proposed combination relies on Powell to teach providing threading further along the shank, and that the anchor having threading along the shank is resistant to being pulled out of the wall.  The anchor taught by the combination would having threading behind the wall and which retract toward the wall as required.
Applicant’s arguments, see Response, filed 26 May 2022, with respect to the rejections of claim 64, 71, and 72 have been fully considered and are persuasive.  The rejection of 26 November 2021 has been withdrawn. 
Claims 64, 71, and 72 were previously rejected over the combination of Riedel and Yamamoto.
Regarding Riedel, Applicant assert that the pointed distal end is not adapted to cut into a wall.  Applicant notes that a hole is formed in Riedel.  Applicant concludes that the hole is required and that the anchor is “conducive for cutting into a hard wall” (Response at page 4).
The examiner has withdrawn the rejection, however notes that Applicant’s assertions are speculative and rely on features not presented in the claims. Nothing in the claim suggests or implies that the wall be a “hard” wall, nor even requires that the anchor actually cuts into an unmarred wall or wall otherwise lacking a pilot bore.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/29/2022